51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chuvez McGuire INGRAM, Plaintiff-Appellant,andConsolidated Holding Corporation, Plaintiff,v.Cecil A. BLYE;  Kentucky Bar Association;  Louisville BarAssociation, Defendants-Appellees.
No. 95-1138.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 6, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge;  Peter J. Messitte, District Judge.  (CA-94-1756-JFM)
Chuvez McGuire Ingram, appellant pro se.  Cecil A. Blye, Louisville, KY;  David Bruce Pearce, Barbara S. Rea, Frankfort, KY, for appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Chuvez McGuire Ingram filed a notice of appeal following the Defendants' filing of a motion to dismiss, but prior to entry of any final order by the district court.  To the extent Ingram appeals the district court's order in which the court determined that it would decide the motion to dismiss on the pleadings, we dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Because Appellant did not file another notice of appeal following the district court's grant of judgment in favor of Defendants, the order dismissing the case is not before us